994 So.2d 1171 (2008)
Mark HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3122.
District Court of Appeal of Florida, Fourth District.
October 22, 2008.
Rehearing Denied December 12, 2008.
Mark Harris, South Bay, pro se.
*1172 No appearance required for appellee.
PER CURIAM.
Affirmed. See Trapp v. State, 760 So.2d 924 (Fla.2000) (holding that those persons with standing to challenge their sentences under Heggs v. State, 759 So.2d 620 (Fla. 2000) were those whose offenses were committed on or after October 1, 1995, and before May 24, 1997).
WARNER, KLEIN and DAMOORGIAN, JJ., concur.